In a condemnation proceeding, order granting in part and denying in part the appellant’s claim for certain items of interest modified so as to allow the appellant interest upon the amount directed to be paid by the final decree, $544,068.65, from August 16, 1934, to November 1, 1934, amounting to $6,800.86. As so modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. In our opinion, the appellant was entitled to interest to November 1, 1934, the date of the actual payment to it. The order directing payment was made on October 1, 1934, and a certified copy thereof served on the comptroller. Payment was not actually made until November 1, 1934, and for this delay there appears to be no legal excuse. Young, Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., not voting.